Citation Nr: 0721115	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for colon cancer.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1961 to 
August 1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2005, a statement of the case was issued in January 2006, and 
a substantive appeal was received in March 2006.  An informal 
conference was held in lieu of an RO personal hearing in May 
2006.  A Board hearing at the RO was held in November 2006.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
colon cancer.  The veteran has advanced two theories of 
entitlement.  He is claiming that his colon cancer is 
secondary to his exposure to herbicides while stationed in 
Vietnam.  In the alternative, he is claiming that his colon 
cancer is due to his service-connected diabetes mellitus.  At 
the November 2006 hearing, the veteran and his representative 
indicated that two private statements from D.G., M.D. had 
been submitted.  The first statement was dated June 19, 2006, 
and the Board notes that this statement is associated with 
the claims file.  However, the second statement dated August 
17, 2006 does not appear to be in the claims file.  The Board 
finds that this statement should be obtained prior to 
appellate review to fully meet the requirements of 38 C.F.R. 
§ 3.159(c)(1). 

Further, the veteran has not received sufficient notice 
informing him of the information and evidence necessary to 
establish entitlement to service connection as secondary to a 
service-connected disability pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  The Board 
recognizes that the RO sent VCAA notices to the veteran in 
July 2004 and September 2005.  However, these notices only 
provided information concerning entitlement to service 
connection under a direct theory of entitlement and as due to 
exposure to herbicides.  Thus, in view of the need to return 
the case for another matter, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements with respect to the issue on appeal.  See 
also, Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet.App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate 
entitlement to service connection as 
secondary to a service-connected 
disability.  The veteran should also be 
advised to submit any pertinent evidence 
in his possession.  

2.  The RO should take appropriate action 
to obtain the August 17, 2006 statement 
by Dr. D.G. referred to in the November 
2006 hearing testimony.  If this 
statement is unavailable, it should be 
clearly noted in the claims file. 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if service 
connection for colon cancer is warranted.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




